Title: From Thomas Jefferson to Edmund Pendleton, [ca. 30 June 1776]
From: Jefferson, Thomas
To: Pendleton, Edmund


                    
                        Honble. Sir
                        [ca. 30 June 1776]
                    
                    I this day received information that the Convention had been pleased to reappoint me to the office in which I have now the honor to be serving them and through you must beg leave to return them my sincere thanks for this mark of their continued confidence. I am sorry the situation of my domestic affairs renders it indispensably necessary that I should sollicit the substitution of some other person here in my room. The delicacy of the house will not require me to enter minutely into the private causes which render this necessary: I trust they will be satisfied I would not have urged it again were it not necessary. I shall with chearfulness continue in duty here till the expiration of our year by which time I hope it will be convenient for my successor to attend.
                